DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            SUZANA POPESCU,
                                Appellant,

                                      v.

 LAGUNA MASTER ASSOCIATION, INC., ST. MICHAEL PROPERTIES,
   LLC, SUPREME TITLE & ESCROW, INC. and FAY S. MORRISON,
                          Appellees.

                               No. 4D14-2227

                             [January 6, 2016]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Judge; L.T. Case No.
2012CA011449XXXXMB.

   Suzana Popescu, Wellington, pro se.

   Steven D. Rubin, Boca Raton, for appellee, Laguna Master Association,
Inc.

  Barry Jay Warsch of Fidelity National Law Group, Ft. Lauderdale for
appellee, St. Michael Properties, LLC.

CONNER, J.

   This appeal was filed by a purchaser of a property at a foreclosure sale
after the trial court entered an order granting motions to vacate the sale.
The pro se appellant argues multiple issues on appeal; however, we affirm
as to all issues. We write to explain that when a foreclosure sale is not
cancelled due to a clerical mistake, upon a timely and properly heard
motion, the issuance of a certificate of sale and a certificate of title can be
properly vacated. We also explain that the proper exercise of the right of
redemption is not dependent on the clerk of court or third parties having
actual or constructive notice that the right of redemption has been
exercised prior to a foreclosure sale.
              Factual Background and Trial Court Proceedings

    Although it is not explained well in the record in the form of admissible
evidence, based on arguments of counsel during a hearing, it appears that,
in 2010, JP Morgan filed suit in another proceeding to foreclose its
mortgage on the homeowner’s property. When the mortgage foreclosure
proceedings were taking too long, Laguna filed the claim underlying this
proceeding, seeking to foreclose a junior lien for unpaid homeowner’s
association fees. A final judgment of foreclosure on the association dues
in favor of Laguna was entered in the amount of $8,244. Appellant’s
$10,300 bid was the highest at the foreclosure sale. A certificate of sale to
appellant was filed the next day, November 20, 2012, and a certificate of
title was issued on December 10, 2012, and recorded the next day.

   However, between the entry of the final judgment and the foreclosure
sale, the homeowner sold the property to St. Michael Properties, evidenced
by the deed contained in the record, which was recorded on December 18,
2012. In conjunction with its purchase of the property from the
homeowner, St. Michael also paid $123,359 to JP Morgan to satisfy the
mortgage lien on the property. Additionally, St. Michael negotiated with
Laguna to fully satisfy the lien enforced by the foreclosure judgment for
the lesser amount of $8,000. Pursuant to its negotiations and five days
prior to the foreclosure sale, St. Michael sent a check to Laguna for $8,000
to satisfy the final judgment. The check was a personal check, through
the title company used to consummate the sale, payable to the trust
account for the law firm representing Laguna.

    The breakdown which led to this appeal occurred when the law firm
representing Laguna failed to cancel the foreclosure hearing after the lien
for the association dues had been paid. At the hearing on the motions to
vacate, a paralegal working for the law firm testified that when she receives
a check, she is supposed to tell the attorney on the case that the funds
were received, and to cancel the sale. However, in this case, for the first
time in her nine years working for the law firm, she forgot to send the e-
mail, and therefore, the sale was never cancelled.

   The same day the law firm discovered that the mistake was made in
cancelling the foreclosure sale, the law firm contacted the appellant. The
appellant refused to cooperate with vacating the certificate of title because
she already had invested work on the property. Upon learning of the
situation, St. Michael filed motions to intervene and to vacate the
certificate of sale and certificate of title, explaining that the right to redeem
the property had been assigned to St. Michael through the sale of the
property, that the agreed-upon amount of $8,000 in satisfaction of the

                                       2
final judgment had been paid prior to the foreclosure sale, and the mistake
that occurred with the paralegal caused the sale to occur in error. Laguna
also filed a motion to vacate the certificate of sale and certificate of title.
After a hearing, the trial court granted the motions to vacate. The
appellant gave notice of appeal.

   Before proceeding with appellate analysis, a chronological listing of the
key events is useful:

Sequence of Events (2012)

   Foreclosure judgment entered                            September 18
   Sale to St. Michael                                     November 9
   Tender payment to fully satisfy assoc. lien             November 14
   Foreclosure sale                                        November 19
   Certificate of sale filed                               November 20
   Certificate of title issued                             December 10
   Certificate of title recorded                           December 11
   Deed to St. Michael recorded                            December 18

                             Appellate Analysis

   “The standard of review of a trial court’s ruling on a motion to set aside
a foreclosure sale is whether the trial court grossly abused its discretion.”
U.S. Bank, N.A. v. Vogel, 137 So. 3d 491, 493 (Fla. 4th DCA 2014) (citing
Long Beach Mortg. Corp. v. Bebble, 985 So. 2d 611, 613 (Fla. 4th DCA
2008)).

    Although their motions to vacate did not cite any rule or authority,
Laguna and St. Michael argue on appeal that the trial court had the
authority to grant the motions pursuant to Florida Rule of Civil Procedure
1.540(b), which sets a one-year time limit for a party to challenge a final
judgment, decree, order, or proceeding based on a mistake. Fla. R. Civ. P.
1.540(b). There is a body of law applying rule 1.540(b) as a basis for setting
aside foreclosure sales and vacating certificates of sale and certificates of
title. See Virgo v. Nat’l City Mortg. Co., 115 So. 3d 1072, 1074 (Fla. 4th
DCA 2013) (analyzing an objection to sale and motion to vacate a sale filed
pursuant to rule 1.540(b)); see also Chase Home Loans, LLC v. Sosa, 104
So. 3d 1240, 1241 (Fla. 3d DCA 2012) (analyzing a motion to vacate a
foreclosure sale filed pursuant to rule 1.540(b)); Am. Nat’l Bank v. Lau, 268
So. 2d 567, 568 (Fla. 2d DCA 1972) (analyzing a motion to vacate an order
confirming a sale after a mechanic’s lien foreclosure pursuant to 1.540(b)).



                                      3
   The appellant argues that the trial court erred in vacating the certificate
of sale and certificate of title because an objection to the foreclosure sale
was not made within ten days of the sale, as required by section 45.031(5),
Florida Statutes (2013). Applying our decision in CCC Properties, Inc. v.
Kane, 582 So. 2d 159 (Fla. 4th DCA 1991), we reject the argument. In
Kane, we held that the third-party’s failure to object pursuant to section
45.031(4), which later was renumbered to subsection (5), did not mean
that the certificate of title could not be vacated. Id. at 161. We explained:

      [W]e also find that failure to file an objection to confirmation
      based upon the redemption does not prevent cancellation of
      the certificate [of title]. Section 45.031(4), Florida Statutes
      (1989) provides that any objections to the sale be filed with
      the clerk prior to the issuance of the certificate of title. We
      believe that the statute’s provision for filing objections refers
      to the objections to the conduct of the sale as provided by the
      judgment and/or the statute. With objections filed, the trial
      court has the opportunity to determine whether or not the sale
      should be confirmed. However, satisfaction of the judgment
      itself or the exercise of the equity of redemption is permissible
      without the consent of the court. Cooper Smith Prop. v.
      Flower's Baking Co., 432 So. 2d 683 (Fla. 5th DCA 1983).
      Therefore, the failure to file objections did not preclude the court
      from cancelling the certificate of title when the right of
      redemption had been exercised prior to its issuance.

Id. at 161-62 (emphasis added). The motions to vacate the sale and
certificate of title in this case were not premised on any irregularity of the
foreclosure sale process. Instead, the motions were grounded on the
premise that there was a timely exercise of the right of redemption, which
nullified the foreclosure sale process as a matter of right.

    We also reject, without further discussion, the appellant’s argument
that Laguna and St. Michael offered insufficient proof that the association
lien had been fully satisfied and, therefore, there was no basis for the trial
court to find the right of redemption had been exercised.

   Finally, we reject the appellant’s argument that the right of redemption
was not properly exercised because neither the clerk of court nor the
appellant had notice that the right of redemption had been exercised prior
to the foreclosure sale or the issuance of the certificate of sale. More
specifically, because the sale by the homeowner to St. Michael was not of
record as of the date of the foreclosure sale, and was, in essence a “secret
settlement,” the appellant argues the protections afforded to her as a bona

                                       4
fide purchaser for value under sections 702.0361 and 695.01,2 Florida
Statutes (2013), were violated.

    “The right of redemption is the mortgagor’s valued and protected
equitable right to reclaim [his or] her estate in foreclosed property.”
Sudhoff v. Fed. Nat’l Mortg. Ass’n., 942 So. 2d 425, 428 (Fla. 5th DCA 2006)
(citations omitted). It is considered “an innate feature of every mortgage.”
VOSR Indus., Inc. v. Martin Props., Inc., 919 So. 2d 554, 556 (Fla. 4th DCA
2005). The right “belongs to the mortgagor and those claiming under or
through him [or her].” Indian River Farms v. YBF Partners, 777 So. 2d
1096, 1099 (Fla. 4th DCA 2001) (quoting John Stepp, Inc. v. First Fed. Sav.
& Loan Ass’n of Miami, 379 So. 2d 384, 385 (Fla. 4th DCA 1980)). The
right also applies to foreclosure of homeowner’s association liens.
Waterview Towers Yacht Club-Ultimate, Owners’ Ass’n, 159 So. 3d 174,
175 (Fla. 1st DCA 2015) (citations omitted).

   The right of redemption does not require court approval prior to
exercising it, and the right continues until it has been waived or
extinguished. See Indian River Farms, 777 So. 2d at 1099; Metroplex Invs.,
Inc. v. Precision Equity Invs., Inc., 647 So. 2d 304, 305 (Fla. 5th DCA 1994);
Kane, 582 So. 2d at 162. “In order to exercise the right of redemption, the
mortgagor or its assignee should pay the amount due by tendering it to
the mortgagee or to the clerk of court.” Indian River Farms, 777 So. 2d at
1099; see also Kane, 582 So. 2d at 161. We are aware of no statutory or
case law authority requiring notice of the exercise of the right of
redemption prior to the clerk of court conducting a foreclosure sale.3 In
Kane, we rejected an argument that Kane’s failure to give notice of the
conveyance of the property and the execution of a satisfaction of the
mortgage was grounds to uphold the clerk’s sale because “[a] purchaser of



1 Section 702.036, Florida Statutes (2013), limits an action or proceeding seeking
to set aside, invalidate, or challenge and requires a court to treat such a
proceeding as a claim for monetary damages if certain conditions apply.

2Section 695.01, Florida Statutes (2013), provides generally that a conveyance of
real property shall not be effectual in law or equity against creditors or
subsequent purchasers for valuable consideration, unless the instrument of
conveyance is recorded according to law.

3 As a practical matter, it seems a failure to notify a clerk of court that the right
of redemption has been exercised prior to the clerk conducting a foreclosure sale
will in most cases be due to a mistake or simple negligence.


                                         5
property at a judicial sale is generally subject to the rule of caveat emptor.”
Kane, 582 So. 2d at 161.

    In this case, the final judgment provided that the right of redemption
would not be extinguished until the foreclosure sale was confirmed by the
filing of a certificate of sale by the clerk of court or an order after ruling on
objections to the sale. The right of redemption was fully exercised prior to
the foreclosure sale. As a matter of law, St. Michael was entitled to have
the foreclosure sale cancelled. The fact that neither the clerk of court nor
other third parties had actual or constructive notice of the exercise of the
right of redemption does not preclude St. Michael’s right to seek an order
to vacate the certificate of sale and certificate of title by way of a timely and
appropriate motion.

   Affirmed.

GROSS and KLINGENSMITH, JJ., concur.

                             *         *          *

   Not final until disposition of timely filed motion for rehearing.




                                       6